Action by appellant to recover damages for an alleged wrongful eviction and to recover from its former landlord a deposit, security for the faithful performance of the covenants and conditions of a lease. The order appealed from denied appellant’s motion for summary judgment and granted respondent’s cross motion to consolidate the action brought by appellant with one brought by respondent to recover damages alleged to have been caused by appellant’s use and occupation of the premises, the subject of the lease, after the expiration thereof. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.